05/14/2021



                                                                                        Case Number: DA 21-0056
           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 21-0056


LARRY RICHARDS,LINDA MILLER,

            Petitioners and Appellants,

      v.
                                                                  ORDER
DEPARTMENT OF NATURAL RESOURCES &
CONSERVATION,

            Respondent and Appellee.


       Appearing on their own behalf, Appellants Larry Richards and Linda Miller filed
the opening brief on appeal on May 14, 2021. Rules 10 through 13 of the Montana Rules
of Appellate Procedure set forth the requirements for filing appellate briefs. The Court
has determined that Appellants' brief does not comply with these rules. Accordingly,
      IT IS HEREBY ORDERED that Appellants' opening brief be returned for
revisions necessary to coinply with the Montana Rules of Appellate Procedure. In
particular, Appellants' brief must:
      1. Include in the cover page, pursuant to Rule 11(6)(b),(iii) and (v):
            a.      The title of this Court;
            b.      The title of the case in the court from which you are
                    appealing;
            c.     the court and name of the judge in the case froin which you
                    are appealing;
            d.     the names, mailing addresses, telephone, fax nuinbers, and
                    email addresses (if any) of the respective counsel for the
                    parties or for the parties if they are proceeding without
                    counsel;
            e.      The title of the document being filed, such as "Appellant's
                    Opening Brief."
      2. Include contents set forth in Rule 12(1). The brief should contain:
            a. A table of contents, with page references, and a table of cases
               (alphabetically arranged), statutes and other authorities cited,
               with references to the pages of the brief where they are cited;
            b. A statement of issues presented for review. The statement of the
               issues are questions that tell the Court what rnistake(s) the district
                   court made;
              c. A summary ofthe argument you will make to the Court;
              d. A statement of the facts relevant to the issues presented for
                  review, with references to the pages or the parts of the record at
                   which material facts appear;
                       i. You may not rely on any facts that the district court did
                           not have before it. Therefore, the brief must include
                           references to the record on appeal—for example,
                           Transcript, p. 231; Judgment, p. 3; or Motion for
                           Summary Judgment, p. 2—pursuant to Rule 12(9);
               e. A state of the standard of review as to each issue raised, together
                   with a citation of authority;
               f. An argument containing the Appellant's contentions with respect
                   to the issues presented;
               g. A short conclusion stating the precise relief sought.
        3. Be double spaced except that footnotes and quoted and indented
           material may be single spaced, per Rule 11(3)(b).
        4. Include a signed certificate of compliance, pursuant to Rule 11(4)(e),
           that states that the document's line spacing is proportionally spaced; the
           text is double spaced; and the calculated word count. Appellant may
           rely on the word count of the word processing system used to prepare
           the brief, but needs only to include the actual brief content itself.

        IT IS HEREBY ORDERED that the original of the referenced brief be returned
for revisions necessary to comply with the specified Rules;
        IT IS FURTHER ORDERED that the postage costs for returning the Appellants'
brief will be billed to Appellants by the Clerk of the Supreme Court and shall be due and
payable upon receipt;
        IT IS FURTHER ORDERED that the signed original and nine copies of the
revised brief ordered herein be filed within fifteen (15) days ofthe date of this Order with
the Clerk of the Suprerne Court and one copy of each revised brief be served on counsel
of record;
        IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of refilling of the brief being returned this
date.
        The Clerk is directed to mail a true copy of this Order, together with all copies of
Appellants' brief referenced herein, to Appellants and to mail a true copy of this Order to
all counsel and/or parties upon whom the brief was served, and to provide a copy of the
Civil Handbook to Appellants.


      DATED this 14th day of May,2021.
                                                     For the Court,




                                                                  Justice